625 So. 2d 156 (1993)
James G. RALSTON, M.D. and Evelyn Darise Ralston
v.
CONNECTICUT GENERAL LIFE INSURANCE COMPANY.
No. 93-C-1519.
Supreme Court of Louisiana.
October 1, 1993.
PER CURIAM.
Granted. There are genuine issues of material fact in this case such as whether plaintiff is in fact infertile, the cause of the infertility, *157 whether such infertility is a sickness under the policy, whether in vitro fertilization is a treatment, and whether the treatment was necessary or essential. Therefore, the judgment of the trial court granting the plaintiffs' motion for summary judgment, as affirmed by the court of appeal, is vacated and the case is remanded to the district court for further proceedings.
REVERSED AND REMANDED.
KIMBALL, J., not on panel.